NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)



                                            April 02, 2014

      Ms. Rebekah Shropshire
      TDCJ #1495618
      Crain 1401 St. School Road
      Gatesville, TX 76599

      Hon. Michael A. Sheppard
      District Attorney
      307 N. Gonzales
      Cuero, TX 77901-6544

      Re:       Cause No. 13-14-00204-CR
      Tr.Ct.No. 07-10-10,763
      Style:    In re Rebekah Shropshire


              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney
           24th District Court
           Hon. Tabeth Gardner, District Clerk/De Witt